Exhibit 10.43
AMENDMENT TO
AIRCRAFT SUBLEASE AGREEMENT
     THIS AMENDMENT TO AIRCRAFT SUBLEASE AGREEMENT (this “Amendment”)is entered
into as of the 21st day of February, 2011 to be effective as of January 30, 2011
by and between Corporate Air, LLC, a Pennsylvania limited liability company with
its principal offices at 15 Allegheny County Airport, West Mifflin, Pennsylvania
15122 (“Corporate Air”) and Dick’s Sporting Goods, Inc., a Delaware corporation
with its principal offices at 345 Court Street, Coraopolis, Pennsylvania 15108
(“Dick’s Sporting Goods”).
     WHEREAS, Corporate Air and Dick’s Sporting Goods entered into an Aircraft
Sublease Agreement on February 13, 2006 (the “Agreement”), with respect to the
sublease, operation and management of a Gulfstream G550 Aircraft, Serial Number
5085, as described in the Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are acknowledged by Dick’s Sporting Goods and Corporate Air,
the parties hereto intending to be legally bound hereby, agree as follows:
1. Section 2.01 of the Agreement shall be deleted and replaced in its entirety
as follows:
     “2.01 Term. The term of this Agreement shall commence effective as of
February 1, 2006 (the “Commencement Date”) and shall end at 5:00 o’clock p.m.
(Pittsburgh time) on December 31, 2011 (the “Term”).”
2. All other sections and provisions of the Agreement remain in full force and
effect and are not altered or changed by this Amendment. This Amendment may be
executed in one or more counterparts. All defined terms used herein that are not
otherwise defined have the meanings ascribed to them in the Agreement.
[Signatures on Following Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

              WITNESS:       CORPORATE AIR, LLC
 
           
/s/ [illegible]
      By:   /s/ Philip B. Ehrman
 
           
 
      Name:   Philip B. Ehrman
 
           
 
      Title:   Vice President
 
           
 
            WITNESS:       DICK’S SPORTING GOODS, INC.
 
           
/s/ Marnie Schock
      By:   /s/ Timothy E. Kullman
 
           
 
      Name:   Timothy E. Kullman
 
           
 
      Title:   EVP and CFO
 
           

 